 1

 2

 3                      UNITED STATES DISTRICT COURT
 4                             DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,                Case No. 3:15-cr-00019-HDM-WGC
 6
                             Plaintiff,
 7        v.                                              ORDER
 8   ERIC SUDDUTH,
 9                           Defendant.
10
          Defendant   has   moved   for   early   termination   of   supervised
11
     release (ECF No. 83).    If either the government or the Probation
12
     Office has any objection, such objections shall be filed no later
13
     than January 17, 2020.
14
          IT IS SO ORDERED.
15
          DATED: This 7th day of January, 2020.
16

17
                                      ____________________________
18                                    UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                          1
